DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi (JP 2003072661, English translation provided by applicant), and further in view of Osamu (JP 2009001151).
	In regards to claim 1, TADASHI discloses a vehicle height adjusting apparatus comprising (fig.1): a vehicle height adjusting member (hydraulic jack J) configured to adjust height of a seat of a saddle-type vehicle (paragraph 0017), using hydraulic pressure; an oil supplying portion (hydraulic screw pump 9) configured to supply oil to the vehicle height adjusting member, using a motor (electric motor 18); and a control section (controller 23) configured to estimate a load applied to the vehicle height adjusting member (load received from the jack J, paragraph 0019-0042 and fig.1) from a stroke correspondence quantity (the pressure detected in the oil chambers by a first and second sensor) and control the oil supplying portion to adjust the height of the seat. TADASHI discloses a vehicle height adjusting member configured to adjust the vehicle height of a two-wheel vehicle, although TADASHI fails to explicitly disclose that the vehicle height adjusting member is configured to adjust the height of a seat its understood that the two wheel vehicle has a seat that would be adjusted as the height of the vehicle is.  TADASHI fails to disclose the control section estimates a load applied to the vehicle height adjusting member from a current supplied to the motor.   
	OSAMU teaches a control device estimating a load applied to an adjusting member ( load sensor detecting a load that presses the friction member) from a current supplied to the motor (electric current) and a stroke corresponding amount of the adjustment member (how much the brake is pressed), and control the oil supplying portion based on the load to adjust the adjusting member (see paragraph 0028-0042, fig. 3-6). It would have been obvious to a person of ordinary skill in the art by the effective filing date to have modified TADASHI with the control device of OSAMU and modifying how a load applied to a height adjusting member is estimated as OSAMU teaches the control device appropriately secures an adjustment of an apparatus, in the case of TADASHI a hydraulic jack adjusting vehicle height, such as a vehicle height adjusting apparatus, enhancing safety and ride comfort. 
	In regards to claim 2, OSAMU teaches the control unit operates an adjusting member (actuator) by supplying an electric current, based on detection results that detects an operation amount, how much the friction member is pressed from the braking member understood as the estimated load or change in the stroke correspondence quantity, therefore TADASHI and OSAMU in combination teach the control section estimates the load based on a change amount of the stroke correspondence quantity occurring when the supplied current is changed by a prescribed amount.  
	In regards to claim 4 TADASHI teaches a first pressure sensor and a second pressure sensor for detecting the respective pressures of the oil chambers, pressures corresponding to the load applied to the vehicle, and the controller is made to calculate the vehicle height based on the respective outputs of the first pressure sensor and the second pressure sensor. The drive amount of the drive means is controlled so that the vehicle height becomes a preset appropriate vehicle height. Therefore, TADASHI discloses wherein the control section increases the stroke correspondence quantity as the estimated load becomes greater. 
	In regards to claim 5, TADASHI discloses wherein the saddle-type vehicle includes a stand and an engine; and the control section estimates the load when the stand is raised and the engine is activated.  See paragraphs 0054 -0055, when a load such that the front portion of the vehicle body sinks is received by the brake operation on the slope running, the inner tube 25 sinks into the outer tube 24, and the pressing member 35 moves upward relative to the inner tube 25 through the suspension spring 34, thus, it is described that the oil pressure in the oil chamber 36 rises, the oil pressure in the second oil chamber 14 of the hydraulic screw pump 9 rises through the oil passage 37, the piston is shifted by a predetermined amount between the oil pressure change between the first oil chamber 12 and the spring reaction force of the spring 15, and the piston is moved by a predetermined amount.". It's therefore understood that the control unit adjusts the height of the saddle riding type vehicle based on the load when the saddle riding type vehicle performs a braking operation during running, when the stand is raised and the engine is activated. 
	In regards to claim 6, TADASHI discloses wherein the control section estimates the load when a vehicle velocity of the saddle-type vehicle is less than or equal to a first threshold value.  It's understood that the control unit adjusts the height of the saddle riding type vehicle based on the load when the saddle riding type vehicle performs a braking operation during running, and therefore when the velocity of the vehicle is less than or equal to a first value.


Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.PTO-892 provides a list of prior art teaching vehicle height adjusting apparatus comprising control sections of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616